IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


RUSSELL MOSS,                 :        No. 113 MAP 2014
                              :
               Appellant      :        Appeal from the order of the
                              :        Commonwealth Court dated August 27,
                              :        2014, exited August 28, 2014, at No. 377
          v.                  :        MD 2014
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA :
PENNA. BOARD OF PROBATION AND :
PAROLE,                       :
                              :
               Appellee       :


                                   ORDER


PER CURIAM                                            DECIDED: July 20, 2015
    AND NOW, this 20th day of July, 2015, the order of the Commonwealth Court is

AFFIRMED.